DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2021 has been entered.
 
Status of Claims
Responsive to the amendment filed on 1 June 2021, claims 62, 75, 78-81, 83, and 85 are amended.  Claims 62-64, 69-83 and 85 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 01 June 2021, new grounds of rejection are presented, corresponding to the changes in the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62, 75, 78-81 and 83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 62 has been amended to include the feature of 

repeating the scanning step to form a plurality of additional points, the additional points forming additional portions of the plurality of predetermined irregular unit cells including a strut having a length and a substantially uniform cross section across the length, 
wherein the strut extends in an oblique direction with respect to the substrate.

This newly claimed feature is not described. 
	The claim requires that the geometries of the unit cells vary, but that they all have the same geometry (i.e., a strut having a length, extending in an oblique direction with respect to the substrate).  The combination of features of unit cells having varying geometries and having identical geometry is not described.  
In the specification, an irregular unit cell is described at [0015] and [0085].  Applicant’s specification describes that such unit cell structures “have little if any repeating sequences” (see [0085]).  Completely contradicted by this, applicant’s claim now requires that the same unit cell with little or no 
It is not clear what exactly is being claimed.  The unit cells are irregular, and by the specification have little if any repeating structures, but now are required to each have a distinctive repeating strut.  It appears that applicant has combined different features of different embodiments, and created a new thing, that is beyond the scope of what has been defined.  The unit cells that are both irregular and varying, but still having a distinctive repeating feature appear to be an impossible structure to form, and the nature of it is unclear.  


Independent claims 83 has also been amended to require “irregular unit cells” that all vary from one another, yet which all also have the same identical strut feature.   The structures now claimed are not described in the specification and are new matter.  

Claim 85 as amended requires that irregular unit cells are formed, and the geometries of the unit cells vary.  
Each of dependent claims 78, 79, 80, and 81 defines geometries that exist within the unit cells that are not irregular; i.e., which would not vary.  The combination of features of repeating unit cells within “irregular” unit cells is not described in the specification and is new matter.  

  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62, 75, 78-81 and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 62 has been amended to include the feature of 

repeating the scanning step to form a plurality of additional points, the additional points forming additional portions of the plurality of predetermined irregular unit cells including a strut having a length and a substantially uniform cross section across the length, 
wherein the strut extends in an oblique direction with respect to the substrate.

This newly claimed feature is not described and also renders the claim indefinite. 
In the specification, an irregular unit cell is described at [0015] and [0085].  Applicant’s specification describes that such unit cell structures “have little if any repeating sequences” (see [0085]).  Completely contradicted by this, applicant’s claim now requires that the same unit cell with little or no repeating structures all have a strut having a length, and that the struts extend in an oblique direction with respect to the substrate.   
It is not clear what exactly is being claimed.  The unit cells are irregular, and by the specification have little if any repeating structures, but now are required to each have a distinctive repeating strut.  It appears that applicant has combined different features of different embodiments, and created a new 
	Independent claim 83 has been amended to include a similar limitation, and is rejected for the same reasons as being indefinite.  

Claim 85 as amended requires that irregular unit cells are formed, and the geometries of the unit cells vary.  
Each of dependent claims 75, 78, 79, 80, and 81 defines geometries that exist within the unit cells that are not irregular; i.e., which would not vary.  The combination of features of repeating unit cells within “irregular” unit cells is not described in the specification and is indefinite.  It is not clear what is being claimed.  Do the unit cells ave repeating features that would overlap as described by the claims, or do the geometries vary as described by claim 85?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.




Claim(s) 64, 69-74, 76, 82 and 85 are rejected under pre-AIA  35 U.S.C. 102(e) being anticipated by US 2004/0191106 (hereinafter “O’Neill”).

Regarding independent claim 85, O’Neill teaches a method for fabricating a three-dimensional porous implant used for tissue ingrowth via laser densification (see Summary of the Invention). O’Neill teaches that a first layer of powder is deposited, then scanned with a laser beam and melted (see
Summary of the Invention). O’Neill further teaches that the powder is one of titanium, titanium alloys, stainless steel, cobalt chrome alloys, tantalum and niobium (see Summary of the Invention).
O’Neill teaches that the method comprises depositing additional layers and repeating the step of scanning the laser beam (see Summary of the Invention). One of ordinary skill in the art readily understands that this is how the structures in Figs. 28 and 30, for example, were formed.
For example, O’Neill describes that the method was used to create a structure by using a scan of trabecular bone to create a geometry, then manufacturing titanium onto a titanium substrate that has the geometry (see [0089] and Fig 29).  Fig 29 defines formation of a portion of a plurality of unit cells which are irregular and varying geometry.  
Furthermore, Applicant describes in the specification that the “irregular unit cell” is configured to form constructs that mimic trabecular bone (instant specification at [0085]).  O’Neill describes a method of forming a structure that mimics trabecular bone using the same additive manufacturing technology.  The exact same additive manufacturing method disclosed by applicant, used to generate the exact same structure applicant uses to explain “irregular unit cells” meets all of the limitations of claim 85.  

Regarding claim 69, O’Neill teaches wherein the powder layer thickness is set at 100 µm (see [0050]), said thickness falling within the range claimed by applicant.
Regarding claim 70, O’Neill further teaches titanium (See [0089]).
Regarding claim 71, O’Neill envisions wherein a base or core has the first powder layer separated from it by another metal (see Detailed Description of the Invention, or para. [0040]).
Regarding claim 72-73, O’Neill teaches wherein a base or core has the first powder layer separated from it by another metal (see Detailed Description of the Invention, or para. [0040]), meeting both the limitations wherein the base or core is separated from the first layer and wherein said separated base or core is integral with the first layer.
Regarding claim 74, O’Neill teaches wherein said satellites may be removed by cleaning (see Detailed Description of the Invention, or paras. [0066]-[0068]). O’Neill further teaches to clean the structure with acid etching (see Detailed Description of the Invention, or para. [0093]).
Regarding claim 76, O’Neill further teaches scanning with a laser having a power, for a time with a point distance (see Detailed Description of the Invention). 
Regarding claim 82, the trabecular bone mimicking implant material of O’Neill meets the limitation of “having a predetermined porosity” inherently. The same material as disclosed by applicant has the same properties.   Applicant is directed to MPEP 2112.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claim 77 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Neill.
Regarding claim 77, O’Neill is applied as stated above in the rejection of claim 85.  O’Neill teaches wherein the laser’s power ranges between 5 and 1000 W (see Summary of the Invention), said range containing the power amount claimed, thus establishing a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to have selected a power of 90.5 W for the laser because O’Neill teaches the same utility over the entire range. Applicant is further directed to MPEP 2144.05.
O’Neill teaches that the laser spot size may be 100 µm and that the overlap may be from +50 to –200% (see Detailed Description of the Invention). Thus, O’Neill teaches a range for point distance containing the value as claimed, establishing a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to have selected a point distance of 90 µm because O’Neill teaches the same utility over the entire range. Applicant is further directed to MPEP 2144.05.
O’Neill teaches that the scan speed is varied to supply energy of 0.3-8 J/mm2 (see Summary of the Invention). Thus, the exposure time would have been optimized by one of ordinary skill in the art at time of invention to have delivered the appropriate energy. Applicant is further directed to MPEP 2144.05.

Claim 63 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’Neill as applied to claim 85  above, and further in view of US 5,398,193 (hereinafter "deAngelis”).
Regarding claim 63, O’Neill does not teach that the beam is an electron beam. O’Neill envisions the use of a laser beam.

For example, deAngelis teaches a method of 3-dimensional prototyping and apparatus therefor (see Summary). deAngelis teaches that the apparatus includes a means for depositing a powder layer, and a power source such as an electron beam (see col. 11). It would have been obvious to one of ordinary skill in the art at time of invention to have altered the method of O’Neill by using the apparatus of deAngelis, because deAngelis teaches that this creates a dense, fusion bonded layer within tolerance of specified material properties (see col. 11).

Response to Arguments
Applicant's arguments filed 1 June 2021 have been fully considered but they are not persuasive.
Applicant argues that the claim amendments overcome the prior rejections for lack of written description.  In this case the amendments have raised new issues. New grounds of rejection are presented. 
Applicant argues that O’Neill in view of Chua fails to teach a method including irregular unit cells, and wherein the irregular unit cells vary.  This argument has been carefully considered, but is moot in view of the new grounds of rejection, which are accordingly made non-final.  The examiner notes that what is now claimed is considered to be broader than the claims as finally rejected.  
Specifically, Applicant describes that the method to form such “irregular unit cells” that vary would have included trabecular bone mimicking implants (specification at [0085]).  This is the exact structure taught by O’Neill as cited.  The definitions of what is or is not a “irregular unit cell” are not considered to distinguish the method which does everything the same, and ends up with the exact same structure.  If there is a difference between the irregular unit cells claimed and the structure generated by O’Neill, it appears to be a difference only in name.  When all of the evidence is considered as a whole, the method now claimed is not patentably distinct from the prior art O’Neill.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734